


Exhibit 10.57


FOURTH AMENDMENT TO CONSULTING AGREEMENT


This fourth Amendment to the Consulting Agreement (this “Amendment”), is entered
into as of November 27, 2015, by and among Pacira Pharmaceuticals, Inc., a
California corporation (the “Company”) and Gary Pace (“Consultant”).


This Amendment amends the Third Amendment and Restated Consulting Agreement
dated August 17, 20 I 2 by and among the Company, and Consultant (the “Original
Agreement”). If there is any conflict between the provisions of this Amendment
and those in the Original Agreement, the provisions of this Amendment govern.
Except as expressly stated in this Amendment, capitalized terms used and not
defined herein have the same meanings defined in the Original Agreement. Except
as expressly amended herein, all other terms and provisions of the Original
Agreement remain in full force and effect.


AGREEMENT


NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement and for other good and valuable
consideration, the receipt of which the parties hereby acknowledge, the parties
agree as follows


• Exhibit A to the Original Agreement is hereby amended in its entirety and
replaced with the Exhibit A attached hereto.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the date first written
above.


PACIRA PHARMACEUTICALS, INC.
 
GARY PACE
 
 
 
/s/ Daina Borteck
 
/s/ Gary W. Pace
 
 
 
Daina Borteck
 
Gary W. Pace
Assistant General Counsel
 
Consultant
December 22, 2015
 
November 27, 2015























































--------------------------------------------------------------------------------




EXHIBIT A


Scope of Services of Consultant:


The scope of consulting work contemplated by this Agreement shall be as follows:
Consultant will act as a Technical advisor to the professional responsible for
the management of the Science Center activities relating to the Company’s
product development and manufacturing functions. Consultant will work as needed
on an hourly basis with a maximum of $5,000 per month.


Consulting Fees:


Consultant shall be compensated at the rate of $400 per hour, to be billed
monthly via invoice. Invoices must be sent electronically to __________________
with copy to Pacira contact and shall be paid within thirty (30) days of receipt
at Pacira of a correct and undisputed invoice.


Total charges of all billing not to exceed $5,000.00 per month.


Payment shall be made by direct deposit (preferred method - complete Exhibit B),
wire transfer or by check payable to the following address:


Name & Address:


Gary W. Pace




Electronic Payment:


ON FILE


Company name:
Bank name:
Account number:
Routing ABA #
If paid by ACH remittance can be emailed to _______________.






















































--------------------------------------------------------------------------------




EXHIBIT B


Complete and return Form W-9—Request for Taxpayer Identification Number and
Certification along with the Consulting Agreement.


Reimbursement of Expenses:
•
Pacira Pharmaceuticals will reimburse consultant for all pre-approved travel and
related expenses.

•
The consultant is responsible for making all travel arrangements through his/her
travel agent, unless otherwise instructed.

•
Expense reports should be submitted to Pacira with corresponding receipts within
five (5) days of the completed travel.



Pacira Pharmaceuticals Contact:


Name: James Scibetta
Title: President & CFO
Pacira Pharmaceuticals, Inc.
5 Sylvan Way, Suite 300
Parsippany, NJ 07054
Tel: (973) 254-3560
Fax: (973) 254-0060


